          Case 2:20-cv-00176-WBS-DMC Document 5 Filed 05/14/20 Page 1 of 2



1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                      UNITED STATES DISTRICT COURT
8                     EASTERN DISTRICT OF CALIFORNIA
9
     SID NAIMAN; ABANTE ROOTER                                  Case No.:
10   AND PLUMBING INC; individually                             2:20-cv-00176-WBS-DMC
     and on behalf of all others similarly                      NOTICE OF VOLUNTARY
11
     situated,                                                  DISMISSAL OF ENTIRE
12   Plaintiffs,                                                ACTION WITHOUT
13   vs.                                                        PREJUDICE.
     CELERITY
14
     TELECOMMUNICATIONS, INC; and
15   DOES 1 through 10, inclusive,
     Defendant.
16

17         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
18   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
19   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
20   motion for summary judgment. Accordingly, this matter may be dismissed
21   without prejudice and without an Order of the Court.
22

23
           Respectfully submitted this 14th Day of May, 2020.

24                                          By: s/Todd M. Friedman Esq.
25                                               Todd M. Friedman
                                                Attorney For Plaintiff
26

27

28




                                      Notice of Dismissal - 1
          Case 2:20-cv-00176-WBS-DMC Document 5 Filed 05/14/20 Page 2 of 2



1                       CERTIFICATE OF SERVICE
2
     Filed electronically on May 14, 2020, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on May 14, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
